The opinion of the court was delivered by
Reed, J.
The law, as it stood previous to the passage of the act of 1872, required the common council of Hoboken to designate two papers, belonging to different political parties, and published in the city of Hoboken, and at the time of the passage of the act of 1872, (Pamph. L., p. 602,) authorized to publish the laws of the state.
*155All the newspapers published, so far as appears .in this case, are of the same political party.
It is apparent, therefore, that, unless the law has been changed so as to repeal the obligation imposed upon the appointing power to observe this peremptory direction of the act of 1872, the duty of designating two papers cannot be invoked in aid of the relators, because the facts make the performance of the duty impossible. “Impotentia exousat legem.” Broom’s Maxims *182.
It is insisted that the act of 1877, (Pamph. L., p. 68,) changes the previous legislation so as to make the performance of the prayer of the relator possible and obligatory.
But I do not so construe the latter act. That act is drafted for the sole purpose of placing newspapers which shall have been published for two years in the city of Hobo-ken, in the class of newspapers from which the selection and; designation can be made.
The law, as it previously stood, required that the designated newspaper should have been published one year preceding March 19th, 1872, the time of the passage of that act.
The whole text of the later act shows that its object was to remove the requirement of that period of publication, “that whenever any common council * * is required * * to designate one or more newspapers, * * and to publish the proceedings of common council, &c., in a newspaper or newspapers printed and published in said city, and authorized to publish the laws of the state at the date of the passage of such city charter, or supplement thereto; that in every such case, such city may hereafter publish the said proceedings in a newspaper or newspapers published and printed in said city, that shall have been in existence and published in said city for over two years.”
The object of the legislature was to amend the previous legislation relative to the printing in Hoboken, and any other possible place having similar statutes, by substituting the latter italicized words for the preceding. This leaves all *156other parts of the statutes in force, including the provision requiring the two papers to be of diverse political sentiments.
Additional light may_be thrown upon the object of the recent statute by the case of State, Chamberlain, pros., v. Mayor, &c., of Hoboken, 9 Vroom 110.
The writ should not go.